      1:18-cv-02273-JMC          Date Filed 04/30/20       Entry Number 28        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Michelle Rollins Carroll,              )               Civil Action No. 1:18-cv-02273-JMC
                                       )
                      Plaintiff,       )
                                       )
       v.                              )                             ORDER
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       The matter is before the court is Plaintiff Michelle Rollins Carroll’s Motion for Attorney’s

Fees pursuant to the Equal Access to Justice Act (“EAJA”) 28 U.S.C. § 2412 (2019). (ECF No.

25.) Plaintiff’s counsel seeks reimbursement in the amount of five thousand seventy-nine dollars

and thirty-eight cents ($5,479.38) in fees and zero ($0.00) dollars in costs. (Id. at 1.) The

Commissioner filed a Stipulation on April 24, 2020, notifying the court that the parties agreed to

an award of five thousand two hundred dollars and zero cents ($5,200.00) in attorney’s fees. (ECF

No. 26.)

       In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B) (2014). Therefore, the court directs that fees be payable to

Plaintiff and delivered to Plaintiff's counsel. See Ratliff, 560 U.S. at 589. The amount of attorney’s

fees payable to Plaintiff will be the balance of stipulated attorney’s fees remaining after subtracting

the amount of Plaintiff’s outstanding federal debt. See 31 U.S.C. § 3716 (2014). If Plaintiff’s

outstanding federal debt exceeds the amount of attorney’s fees under the stipulation, the stipulated

amount will be used to offset Plaintiff’s federal debt and no attorney’s fees shall be paid. (See ECF



                                                  1
      1:18-cv-02273-JMC         Date Filed 04/30/20      Entry Number 28       Page 2 of 2




No. 25 at 1–2.)

        After a thorough review of Plaintiff’s Motion and the Commissioner’s Stipulation, the

court finds that the request for fees is reasonable and that Plaintiff is entitled to an award of

attorney’s fees totaling five thousand two hundred dollars and zero cents ($5,200.00). As such, the

court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 25) based on the parties’

stipulation.

        IT IS SO ORDERED.




                                                         United States District Judge

April 30, 2020
Columbia, South Carolina




                                                2
